CHINA PHARMACEUTICALS, INC. 24th Floor, Building A, Zhengxin Mansion No. 5 of 1st Gaoxin Rd, Hi-Tech Development Zone Xi’an City, Shaanxi Province PRC August 25, 2010 VIA EDGAR Securities and Exchange Commission Division of Corporate and Finance treet, N.E. Washington DC20549-7010 Re:China Pharmaceuticals, Inc. (the “Company”) Request to Withdraw Registration Statement on Form S-1 (RW) SEC File Number 333-168215 Ladies and Gentlemen: Pursuant to Rule 477(a) promulgated under the Securities Act of 1933, as amended, (the “Securities Act”), the Company hereby requests immediate withdrawal of its Registration Statement on Form S-1 (File No. 333-168215), which was filed with the Securities and Exchange Commission (the “Commission”) on July 20, 2010, along with any exhibits (the “Registration Statement”). The Company believes that withdrawal of the Registration Statement is consistent with the public interest and the protection of investors, as contemplated by Rule 477(a) under the Securities Act.The Company is withdrawing the Registration Statement as current management is reevaluating the structure of the financing.The Company confirms that no securities have been, or will be, distributed, issued or sold pursuant to the Registration Statement or the prospectus contained therein. We respectfully request that the Commission consent to this application on the grounds that the withdrawal of the Registration Statement is consistent with public interest and the protection of investors, as contemplated by paragraph (a) of Rule 477. If you have any questions or comments relating to this matter, please contact Konrad Malik at 604.648.1671, counsel for the Company. Yours truly, CHINA PHARMACEUTICALS, INC. Per:/s/ Guozhu Wang Guozhu Wang Chief Executive Officer
